DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 28 October 2020, where:
Claims 1-15 have been amended;
Claims 16-38 added.
Allowable Subject Matter
Claims 1-38 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of a holding mandrel or holding pin  for a pole handle where the holding mandrel/pin is located off set from the body to form an insertion slot or incision in the handle body where latching means in the form of a retaining lug  in a clamped position, defines a region for the loop, ring or eyelet shaped device, which is restricted against a force, further where an upper region of the holding mandrel or holding pin can be deflected laterally to both sides against a restoring force, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2010/0218347 issued to Lenhart teaches of a pole grip that includes a holding mandrel (14) but does not show the mandrel being capable of being deflected laterally to both sides against a restoring force.
U.S. Patent Publication NO. 2018/0271236 issued to Heim et al. teach of a cross country ski pole with an insertion slot (6).
U.S. Patent Publication No. 2017/0231339 issued to Kreis et al. teach of a pole handle with a handle loop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618